Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Reasons for Allowance
2.	Changes to the incompletely initialed two IDS dated 9/6/2017 and 9/6/2018 the references have been reviewed, considered, corrected and attached. The rest of the “Reasons for allowance” is already of record.

Correspondence
3. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow, Tel. No. 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792